DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 05/29/2020.
No priority date is claimed.  Therefore, the effective filing date of this application is 05/29/2020.
Claims 1-20 are pending.

Remarks

Regarding claim 1, claim 1 recites an apparatus comprising a data storage system comprising a plurality of compute nodes (i.e., hardware components (see Fig. 1 and [0032] of the Specification)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for managing snapshots in a data storage system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-9 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 10, claim 10 recites a method comprising a series of steps tied to a plurality of compute nodes, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 10 reciting a method/technique for managing snapshots in a data storage system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 10 as well as its dependent claims 11-18 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 19, the term “computer-readable storage medium” not defined in the Specification can be interpreted as also include non-statutory subject matter (e.g., signals per se).  It is suggested that replacing the term “computer-readable storage medium” by “non-transitory computer-readable medium” is effective to overcome this rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-11, and 14- 20 (effective filing date 05/29/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Patent No. 10,324,803, Patent date 06/18/2019), in view of Sarda et al. (U.S. Publication No. 2020/0019620, Publication date 01/16/2020, and further in view of Desai et al. (U.S. Publication No. 2020/0065196, Publication date 02/27/2020).

As to claim 1, Agarwal teaches:
Agarwal, Abstract and Fig. 1a for service provider environment/system) comprising: 
“a data storage system” (see Agarwal, Fig. 3 for service provider environment/system) comprising: 
“a plurality of compute nodes interconnected with a plurality of drives” (see Agarwal, [column 12, lines 40-45] for a plurality of physical hosts (i.e., computing devices), wherein each physical host is interpreted as a compute node as recited; also see Fig. 7 for illustration of a computing device (i.e., a physical host) including processor(s) and memory/storage devices (i.e., drives (see [column 16, lines 5-10]))); 
“a plurality of storage objects on which data is logically stored, the storage objects being backed by the drives” (see Agarwal, Fig. 1b for a plurality of storage volumes, wherein each storage volume is interpreted as a storage object as recited); and 
“a targetless snapshot scheduler that controls creation of targetless snapshots of a first one of the storage objects” (see Agarwal, Fig. 1b, [column 4, lines 54-57], [column 7, lines 35-45] and [column 8, lines 15-20] wherein the computer service function 120 for creating and managing storage snapshot(s) for the storage volume(s) as disclosed is interpreted as equivalent to a targetless snapshot scheduler as recited), the targetless snapshot scheduler comprising: 
“snapshot creation instructions that create targetless snapshots of the first storage object in accordance with a first schedule associated with the first storage object” (see Agarwal, [column 4, lines 1-5] for creating storage snapshots of storage volumes according to schedule or scheduled event (e.g., a specified day and time), wherein a snapshot of a storage volume is interpreted as a targetless snapshot as broadly recited; also see [column 3, lines 40-45] for a 
“snapshot recycling instructions” (see Agarwal, [column 8, lines 15-20] the compute service function may be configured to manage lifecycles of storage snapshots (i.e., including instructions/code for recycling/deleting a storage snapshot)) that:
“determine whether a total number of targetless snapshots of the first storage object based on the first schedule inclusive of a new targetless snapshot exceeds a predetermined count” (see Agarwal, [column 7, lines 55-65] wherein a snapshot lifecycle may be based on a condition (e.g., whether a number of existing storage snapshots exceeds a threshold (i.e., a predetermined count))); and
“responsive to a determination that the total number of targetless snapshots of the first storage object based on the first schedule inclusive of the new targetless snapshot exceeds the predetermined count” (see Agarwal, [column 7, lines 55-65] wherein a disclosure of a snapshot lifecycle may be based on a condition (e.g., a number of existing storage snapshots that exceeds a threshold) suggests that a storage snapshot(s) is deleted when a number of existing storage snapshots exceeds a threshold (i.e., predetermined count)).
Thus, Agarwal teaches deleting/discarding a storage snapshot when a number of existing storage snapshots exceeds a threshold as a new storage snapshot is created (see Agarwal, [column 7, lines 49-67] and [column 8, lines 20-35]).
However, Agarwal does not explicitly teach that the selected snapshot for deleting is an oldest snapshot as equivalently recited as follows:
“select an oldest one of the targetless snapshots of the first storage object based on the first schedule”, and

On the other hand, Sarda et al. teaches selecting and deleting the oldest snapshot once the cap on the maximum number of snapshot is reached at the time a new snapshot is created (see Sarda et al., [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sarda et al.'s teaching to Agarwal’s system by implementing linear deletion (e.g., deletion of snapshots in age order, from oldest to newest).  Ordinarily skilled artisan would have been motivated to do so as suggested by Sarda et al. (see [0075]-[0076]) to provide Agarwal’s system with an alternative and effective way to manage lifecycle of a snapshot based on both age and threshold number of existing snapshot.  In addition, both of the references (Agarwal and Sarda et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating snapshots according to specified schedule and managing lifecycle of snapshot according to retention policy/criteria.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Agarwal as modified by Sarda et al. does not explicitly teach option of whether to delete/discard a snapshot based on determination of whether the snapshot is in use as equivalently recited as follows:
“discard the selected snapshot responsive to a determination that the selected snapshot is not in use”; and 
“exempt the selected snapshot from consideration relative to the predetermined count responsive to a determination that the selected snapshot is in use”.
Desai teaches determining whether a snapshot is in use and only deleting snapshot when it is not in use (see Desai, [0033] and [0050] for determining whether a managed snapshot is referenced by any existing unmanaged snapshots, and deleting a managed snapshot only if the managed snapshot is not referenced by any existing unmanaged snapshots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Desai et al.'s teaching to Agarwal’s system (as modified by Sarda et al.) by implementing a feature of deleting a snapshot when it is not in used.  Ordinarily skilled artisan would have been motivated to do so as suggested by Desai et al. (see [0033]) to provide Agarwal’s system with an effective way to ensure snapshots are available as needed.  In addition, both of the references (Agarwal and Desai et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating and managing snapshot of storage objects in a storage system.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“wherein the snapshot recycling instructions comprise background discard instructions that recycle the exempted snapshot responsive to a determination that the exempted snapshot is no longer in use” (see Agarwal, [column 10, lines 50-55] for deleting storage snapshots based on determination that the storage snapshots have expired (i.e., no longer in use); also see Desai et al., [0043] for deleting the managed snapshot that was referenced by the unmanaged snapshot 

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“wherein the snapshot recycling instructions comprise eligibility determination instructions that characterize the selected targetless snapshot as being in use responsive to a determination that an expiration time attribute is set and the expiration time has not yet been reached” (see Agarwal, Fig. 1a, [column 7, lines 50-60] and [column 8, lines 15-20] for determining whether a storage snapshot is not expired (i.e., being in use) based on the retention period attribute specified in a snapshot maintenance record associated with the storage snapshot, the retention period used to calculate when the storage snapshot is expired can be interpreted as equivalent to an expiration time attribute as recited).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 2 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“wherein the snapshot recycling instructions comprise eligibility determination instructions that characterize the selected targetless snapshot as being in use responsive to a determination that an age limit attribute is set and the age has not yet been reached” (see Agarwal, Fig. 1a, [column 7, lines 50-60] and [column 8, lines 15-20] for determining whether a storage snapshot is not expired (i.e., being in use) based on the retention period attribute 

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“wherein the snapshot recycling instructions are responsive to a keep count command that resets the predetermined count to a new count to determine whether the total number of targetless snapshots of the first storage object based on the first schedule exceeds the new count and, responsive to a determination that the total number of targetless snapshots of the first storage object based on the first schedule inclusive of the new targetless snapshot exceeds the new count” (see Agarwal, [column 7, lines 50-67] for managing the snapshot lifecycle based on maintaining a count of a number of existing storage snapshots and a threshold, wherein the threshold (i.e., the predetermined count) can be specified/updated by a customer/user in a storage snapshot policy through a snapshot management interface (see Fig. 1a and [column 2, lines 15-35])):
“exempt ones of the targetless snapshots that are in use” (see Agarwal, [column 10, lines 50-55] suggests that storage snapshots that have not expired (i.e., being in use) is not/exempted from deletion; also see Desai et al., [0050] a deletion of the snapshot is prevented/exempted if the snapshot is referenced (i.e., being in use) by an unmanaged snapshot);
“select ones of the targetless snapshots that are not exempt, in descending order by age, until a total number of targetless snapshots of the first storage object based on the first schedule Agarwal, [column 7, lines 67] for selecting and discarding storage snapshots based on different conditions (e.g., an amount of time to maintain a storage snapshot, a threshold number of storage snapshots maintained in the system, etc.); also see Sarda et al., [0024] and [0075]-[0076] for linear deletion (i.e., deletion of snapshots in age order, from oldest to newest) in response to a cap on the maximum number of snapshots that may be held in cloud/object storage); and
“discard the selected targetless snapshots” (see Agarwal, [column 7, lines 67] for selecting and discarding storage snapshots based on different conditions (e.g., an amount of time to maintain a storage snapshot, a threshold number of storage snapshots maintained in the system, etc.); also see Sarda et al., [0075]-[0076] for linear deletion (i.e., deletion of snapshots in age order, from oldest to newest) in response to a cap on the maximum number of snapshots that may be held in cloud/object storage).

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“wherein the snapshot recycling instructions are responsive to a temporal discard command to” (see Agarwal, [column 8, lines 28-34] for deleting the storage snapshots based on a request (i.e., a temporal discard command); also see Desai et al., [0033] for receiving a request of deletion of a managed storage snapshot):
“exempt ones of the targetless snapshots that are in use” (see Agarwal, [column 10, lines 50-55] suggests that storage snapshots that have not expired (i.e., being in use) is not/exempted Desai et al., [0050] a deletion of the snapshot is prevented/exempted if the snapshot is referenced (i.e., being in use) by an unmanaged snapshot);
“select ones of the targetless snapshots that are not exempt and were created before a specified time” (see Agarwal, [column 10, lines 50-55] for selecting and deleting expired storage snapshots); and
“discard the selected targetless snapshots” (see Agarwal, [column 10, lines 50-55] for selecting and deleting expired storage snapshots).

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“wherein the snapshot recycling instructions are responsive to a terminate all command to” (see Agarwal, [column 8, lines 28-34] for deleting the storage snapshots based on a request to delete expired snapshots (i.e., a terminate all command); also see Desai et al., [0033] for receiving a request of deletion of a managed storage snapshot):
“exempt ones of the targetless snapshots that are in use” (see Agarwal, [column 10, lines 50-55] suggests that storage snapshots that have not expired (i.e., being in use) is not/exempted from deletion; also see Desai et al., [0050] a deletion of the snapshot is prevented/exempted if the snapshot is referenced (i.e., being in use) by an unmanaged snapshot);
“select ones of the targetless snapshots that are not exempt” (see Agarwal, [column 10, lines 50-55] for selecting and deleting expired storage snapshots); and
“discard the selected targetless snapshots” (see Agarwal, [column 10, lines 50-55] for selecting and deleting expired storage snapshots).

As to claim 10, Agarwal teaches:
“A method” (see Agarwal, Abstract) comprising: 
“in a data storage system comprising a plurality of compute nodes interconnected with a plurality of drives and a first storage object on which data is logically stored, the first storage object being backed by the drives” (see Agarwal, Fig. 3 and [column 12, lines 40-45] for service provider environment (i.e., data storage system) including a plurality of physical hosts (i.e., computing devices), wherein each physical host is interpreted as a compute node as recited; also see Fig. 7 for illustration of a computing device (i.e., a physical host) including processor(s) and memory/storage devices (i.e., drives (see [column 16, lines 5-10])); also see Fig. 1b for a plurality of storage volumes, wherein each storage volume is interpreted as a storage object as recited):
“creating targetless snapshots of the first storage object in accordance with a first schedule associated with the first storage object” (see Agarwal, [column 4, lines 1-5] for creating storage snapshots of storage volumes according to schedule or scheduled event (e.g., a specified day and time), wherein a snapshot of a storage volume is interpreted as a targetless snapshot as broadly recited; also see [column 3, lines 40-45] for a storage snapshot policy associated with storage volume(s) and specifying/scheduling when to create a storage snapshot); and 
“determining whether a total number of targetless snapshots of the first storage object based on the first schedule inclusive of a new targetless snapshot exceeds a predetermined count” (see Agarwal, [column 7, lines 55-65] wherein a snapshot lifecycle may be based on a condition (e.g., whether a number of existing storage snapshots exceeds a threshold (i.e., a predetermined count))); and
Agarwal, [column 7, lines 55-65] wherein a disclosure of a snapshot lifecycle may be based on a condition (e.g., a number of existing storage snapshots that exceeds a threshold) suggests that a storage snapshot(s) is deleted when a number of existing storage snapshots exceeds a threshold (i.e., predetermined count)).
Thus, Agarwal teaches deleting/discarding a storage snapshot when a number of existing storage snapshots exceeds a threshold as a new storage snapshot is created (see Agarwal, [column 7, lines 49-67] and [column 8, lines 20-35]).
However, Agarwal does not explicitly teach that the selected snapshot for deleting is an oldest snapshot as equivalently recited as follows:
“selecting an oldest one of the targetless snapshots of the first storage object based on the first schedule”, and
“discarding the selected snapshot”.
On the other hand, Sarda et al. teaches selecting and deleting the oldest snapshot once the cap on the maximum number of snapshot is reached at the time a new snapshot is created (see Sarda et al., [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sarda et al.'s teaching to Agarwal’s system by implementing linear deletion (e.g., deletion of snapshots in age order, from oldest to newest).  Ordinarily skilled artisan would have been motivated to do so as suggested by Sarda et al. (see [0075]-[0076]) to provide Agarwal’s system with an alternative and effective way to manage lifecycle of a snapshot based on both age and threshold number of existing snapshot.  In Agarwal and Sarda et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating snapshots according to specified schedule and managing lifecycle of snapshot according to retention policy/criteria.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Agarwal as modified by Sarda et al. does not explicitly teach option of whether to delete/discard a snapshot based on determination of whether the snapshot is in use as equivalently recited as follows:
“discarding the selected snapshot responsive to determining that the selected snapshot is not in use; and
exempting the selected snapshot from consideration relative to the predetermined count responsive to determining that the selected snapshot is in use.”
On the other hand, Desai teaches determining whether a snapshot is in use and only deleting snapshot when it is not in use (see Desai, [0033] and [0050] for determining whether a managed snapshot is referenced by any existing unmanaged snapshots, and deleting a managed snapshot only if the managed snapshot is not referenced by any existing unmanaged snapshots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Desai et al.'s teaching to Agarwal’s system (as modified by Sarda et al.) by implementing a feature of deleting a snapshot when it is not in used.  Ordinarily skilled artisan would have been motivated to do so as suggested by Desai et al. (see [0033]) to provide Agarwal’s system with an effective way to ensure snapshots are available as needed.  In addition, both of the references (Agarwal and Desai et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating and managing 

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“recycling the exempted snapshot responsive to determining that the exempted snapshot is no longer in use” (see Agarwal, [column 10, lines 50-55] for deleting storage snapshots based on determination that the storage snapshots have expired (i.e., no longer in use); also see Desai et al., [0043] for deleting the managed snapshot that was referenced by the unmanaged snapshot after the unmanaged snapshot is deleted (i.e., the managed snapshot is no longer referenced or used)).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“characterizing the selected targetless snapshot as being in use responsive to determining that an expiration time attribute is set and the expiration time has not yet been reached” (see Agarwal, Fig. 1a, [column 7, lines 50-60] and [column 8, lines 15-20] for determining whether a storage snapshot is not expired (i.e., being in use) based on the retention period attribute specified in a snapshot maintenance record associated with the storage snapshot, wherein the retention period used to calculate when the storage snapshot is expired can be interpreted as equivalent to an expiration time attribute as recited).

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“characterizing the selected targetless snapshot as being in use responsive to a determination that an age limit attribute is set and the age has not yet been reached” (see Agarwal, Fig. 1a, [column 7, lines 50-60] and [column 8, lines 15-20] for determining whether a storage snapshot is not expired (i.e., being in use) based on the retention period attribute specified in a snapshot maintenance record associated with the storage snapshot, wherein the retention period used to calculate how long the storage snapshot can be maintained can be interpreted as equivalent to an age limit attribute as recited).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“resetting the predetermined count to a new count and responsive to determining that the total number of targetless snapshots of the first storage object based on the first schedule inclusive of the new targetless snapshot exceeds the new count” (see Agarwal, [column 7, lines 50-67] for managing the snapshot lifecycle based on maintaining a count of a number of existing storage snapshots and a threshold, wherein the threshold (i.e., the predetermined count) can be specified/updated by a customer/user in a storage snapshot policy through a snapshot management interface (see Fig. 1a and [column 2, lines 15-35])):
Agarwal, [column 10, lines 50-55] suggests that storage snapshots that have not expired (i.e., being in use) is not/exempted from deletion; also see Desai et al., [0050] a deletion of the snapshot is prevented/exempted if the snapshot is referenced (i.e., being in use) by an unmanaged snapshot);
“selecting ones of the targetless snapshots that are not exempt, in descending order by age, until a total number of targetless snapshots of the first storage object based on the first schedule inclusive of the new targetless snapshot and exclusive of the exempt targetless snapshots and selected targetless snapshots does not exceed the new count” (see Agarwal, [column 7, lines 67] for selecting and discarding storage snapshots based on different conditions (e.g., an amount of time to maintain a storage snapshot, a threshold number of storage snapshots maintained in the system, etc.); also see Sarda et al., [0024] and [0075]-[0076] for linear deletion (i.e., deletion of snapshots in age order, from oldest to newest) in response to a cap on the maximum number of snapshots that may be held in cloud/object storage); and
“discarding the selected targetless snapshots” (see Agarwal, [column 7, lines 67] for selecting and discarding storage snapshots based on different conditions (e.g., an amount of time to maintain a storage snapshot, a threshold number of storage snapshots maintained in the system, etc.); also see Sarda et al., [0075]-[0076] for linear deletion (i.e., deletion of snapshots in age order, from oldest to newest) in response to a cap on the maximum number of snapshots that may be held in cloud/object storage).

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
Agarwal, [column 8, lines 28-34] for deleting the storage snapshots based on a request (i.e., a temporal discard command); also see Desai et al., [0033] for receiving a request of deletion of a managed storage snapshot):
“exempting ones of the targetless snapshots that are in use” (see Agarwal, [column 10, lines 50-55] suggests that storage snapshots that have not expired (i.e., being in use) is not/exempted from deletion; also see Desai et al., [0050] a deletion of the snapshot is prevented/exempted if the snapshot is referenced (i.e., being in use) by an unmanaged snapshot);
“selecting ones of the targetless snapshots that are not exempt and were created before a specified time” (see Agarwal, [column 10, lines 50-55] for selecting and deleting expired storage snapshots); and
“discarding the selected targetless snapshots” (see Agarwal, [column 10, lines 50-55] for selecting and deleting expired storage snapshots).

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“responding to a terminate all command by” (see Agarwal, [column 8, lines 28-34] for deleting the storage snapshots based on a request to delete expired snapshots (i.e., a terminate all command); also see Desai et al., [0033] for receiving a request of deletion of a managed storage snapshot):
“exempting ones of the targetless snapshots that are in use” (see Agarwal, [column 10, lines 50-55] suggests that storage snapshots that have not expired (i.e., being in use) is Desai et al., [0050] a deletion of the snapshot is prevented/exempted if the snapshot is referenced (i.e., being in use) by an unmanaged snapshot);
“selecting ones of the targetless snapshots that are not exempt” (see Agarwal, [column 10, lines 50-55] for selecting and deleting expired storage snapshots); and
“discarding the selected targetless snapshots” (see Agarwal, [column 10, lines 50-55] for selecting and deleting expired storage snapshots).

As to claim 19, Agarwal teaches:
“A computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for using a computer system to manage targetless snapshots” (see Agarwal, Abstract and Fig. 1a), the method comprising: 
“creating targetless snapshots of a storage object in accordance with a schedule associated with the storage object” (see Agarwal, [column 4, lines 1-5] for creating storage snapshots of storage volumes according to schedule or scheduled event (e.g., a specified day and time), wherein a snapshot of a storage volume is interpreted as a targetless snapshot as broadly recited; also see [column 3, lines 40-45] for a storage snapshot policy associated with storage volume(s) and specifying/scheduling when to create a storage snapshot); and 
“determining whether a total number of targetless snapshots of the storage object based on the schedule inclusive of a new targetless snapshot exceeds a predetermined count” (see Agarwal, [column 7, lines 55-65] wherein a snapshot lifecycle may be based on a condition (e.g., whether a number of existing storage snapshots exceeds a threshold (i.e., a predetermined count))); and
Agarwal, [column 7, lines 55-65] wherein a disclosure of a snapshot lifecycle may be based on a condition (e.g., a number of existing storage snapshots that exceeds a threshold) suggests that a storage snapshot(s) is deleted when a number of existing storage snapshots exceeds a threshold (i.e., predetermined count)).
Thus, Agarwal teaches deleting/discarding a storage snapshot when a number of existing storage snapshots exceeds a threshold as a new storage snapshot is created (see Agarwal, [column 7, lines 49-67] and [column 8, lines 20-35]).
However, Agarwal does not explicitly teach that the selected snapshot for deleting is an oldest snapshot as equivalently recited as follows:
“selecting an oldest one of the targetless snapshots of the storage object based on the schedule”, and
“discarding the selected snapshot”.
On the other hand, Sarda et al. teaches selecting and deleting the oldest snapshot once the cap on the maximum number of snapshot is reached at the time a new snapshot is created (see Sarda et al., [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sarda et al.'s teaching to Agarwal’s system by implementing linear deletion (e.g., deletion of snapshots in age order, from oldest to newest).  Ordinarily skilled artisan would have been motivated to do so as suggested by Sarda et al. (see [0075]-[0076]) to provide Agarwal’s system with an alternative and effective way to manage lifecycle of a snapshot based on both age and threshold number of existing snapshot.  In Agarwal and Sarda et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating snapshots according to specified schedule and managing lifecycle of snapshot according to retention policy/criteria.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Agarwal as modified by Sarda et al. does not explicitly teach option of whether to delete/discard a snapshot based on determination of whether the snapshot is in use as equivalently recited as follows:
“discarding the selected snapshot responsive to determining that the selected snapshot is not in use; and
exempting the selected snapshot from consideration relative to the predetermined count responsive to determining that the selected snapshot is in use.”
On the other hand, Desai teaches determining whether a snapshot is in use and only deleting snapshot when it is not in use (see Desai, [0033] and [0050] for determining whether a managed snapshot is referenced by any existing unmanaged snapshots, and deleting a managed snapshot only if the managed snapshot is not referenced by any existing unmanaged snapshots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Desai et al.'s teaching to Agarwal’s system (as modified by Sarda et al.) by implementing a feature of deleting a snapshot only when it is not in used.  Ordinarily skilled artisan would have been motivated to do so as suggested by Desai et al. (see [0033]) to provide Agarwal’s system with an effective way to ensure snapshots are available as needed.  In addition, both of the references (Agarwal and Desai et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating 

As to claim 20, this claim is rejected based on the same arguments as above to reject claim 19 and is similarly rejected including the following:
Agarwal as modified by Sarda et al. and Desai et al. teaches:
“recycling the exempted snapshot responsive to determining that the exempted snapshot is no longer in use” (see Agarwal, [column 10, lines 50-55] for deleting storage snapshots based on determination that the storage snapshots have expired (i.e., no longer in use); also see Desai et al., [0043] for deleting the managed snapshot that was referenced by the unmanaged snapshot after the unmanaged snapshot is deleted (i.e., the managed snapshot is no longer referenced or used)).

Claims 3 and 12 (effective filing date 05/29/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Patent No. 10,324,803, Patent date 06/18/2019), in view of Sarda et al. (U.S. Publication No. 2020/0019620, Publication date 01/16/2020, in view of Desai et al. (U.S. Publication No. 2020/0065196, Publication date 02/27/2020), and further in view of Wayda et al. (U.S. Publication No. 2008/0281875, Publication date 11/13/2008).

As to claims 3 and 12, Agarwal as modified by Sarda et al. and Desai et al. teaches all limitations as recited in claims 2 and 11 respectively, including determined whether a snapshot is in use (see Agarwal, [column 10, lines 50-55] for deleting storage snapshots based on Desai et al., [0050] for determining if the snapshot is referenced/used by an unmanaged snapshot).
However, Agarwal as modified by Sarda et al. and Desai et al. does not explicitly teach a feature of determining a snapshot as being in use based on the snapshot is linked to a target volume as equivalently recited as follows:
“wherein the snapshot recycling instructions comprise eligibility determination instructions that characterize the selected targetless snapshot as being in use responsive to determining that the selected targetless snapshot is linked to a target volume”  (Claim 3) OR
“characterizing the selected targetless snapshot as being in use responsive to determining that the selected targetless snapshot is linked to a target volume” (Claim 12).
On the other hand, Wayda et al. teaches feature of determining a snapshot as being in use based on the snapshot is linked to a target volume (see Wayda et al., [0056] for determining whether a snapshot is still in use by another application or task in association with a master volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wayda et al.'s teaching to Agarwal’s system (as modified by Sarda et al. and Desai et al.) by implementing a feature of determining whether a snapshot is in use based on being linked/associated with a target volume.  Ordinarily skilled artisan would have been motivated to do so to provide Agarwal’s system with an effective way to ensure the availability of snapshots as required or needed.  In addition, both of the references (Agarwal and Wayda et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating and managing snapshots of storage objects in a .

Claims 4 and 13 (effective filing date 05/29/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Patent No. 10,324,803, Patent date 06/18/2019), in view of Sarda et al. (U.S. Publication No. 2020/0019620, Publication date 01/16/2020, in view of Desai et al. (U.S. Publication No. 2020/0065196, Publication date 02/27/2020), and further in view of Shoens (U.S. Publication No. 2006/0271604, Publication date 11/30/2006).

As to claims 4 and 13, Agarwal as modified by Sarda et al. and Desai et al. teaches all limitations as recited in claims 2 and 11 respectively, including determined whether a snapshot is in use (see Agarwal, [column 10, lines 50-55] for deleting storage snapshots based on determination that the storage snapshots have expired (i.e., no longer in use), also see Desai et al., [0050] for determining if the snapshot is referenced/used by an unmanaged snapshot).
However, Agarwal as modified by Sarda et al. and Desai et al. does not explicitly teach a feature of determining a snapshot as being in use based on setting of an attribute associated with the snapshot as equivalently recited as follows:
“wherein the snapshot recycling instructions comprise eligibility determination instructions that characterize the selected targetless snapshot as being in use responsive to determining that a persist attribute is set”  (Claim 4) OR
“characterizing the selected targetless snapshot as being in use responsive to determining that a persist attribute is set” (Claim 13).
Shoens teaches feature of determining a snapshot as being in use based on setting of an attribute associated with the snapshot (see Shoens, Fig. 3, Fig. 6 and [0079] for setting the image state attribute of the snapshot to “in-use”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shoens's teaching to Agarwal’s system (as modified by Sarda et al. and Desai et al.) by implementing a feature of determining whether a snapshot is in use based on setting of an attribute associated with the snapshot.  Ordinarily skilled artisan would have been motivated to do so to provide Agarwal’s system with an effective way to ensure the availability of snapshots as required or needed.  In addition, both of the references (Agarwal and Shoens) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, creating and managing snapshots of storage objects in a storage system.  This close relation between both of the references highly suggests an expectation of success when combined.










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164